Citation Nr: 0003061	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  94-48 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1967 to 
May 1969 and from January 1971 to January 1974.

The issue on appeal arises from a July 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which denied service 
connection for post-traumatic stress disorder (PTSD).  In 
February 1997 the veteran testified before a local hearing 
officer.

In July 1997 and June 1998, the Board of Veterans' Appeals 
(Board) remanded the veteran's claim for additional 
development.  In a March 1999 supplemental statement of the 
case, the RO continued to deny service connection for PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The veteran has a clear diagnosis of PTSD, medically 
linked to an event in service.

3.  The occurrence of at least one alleged stressor is 
supported by credible evidence.

4.  The evidence establishes that the veteran currently 
suffers from PTSD resulting from his wartime experience.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991); 38 C.F.R. § 3.304 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was examined for induction purposes in June 1967.  
There were no neurologic or psychiatric abnormalities noted.  
The veteran underwent an examination in February 1968.  Prior 
to the examination, the veteran denied any history of 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  Upon examination, no neurologic 
or psychiatric abnormalities were noted.  

A service medical record entry dated in October 1968 read as 
follows: "Seen at MHCS  No psy illness."  Another entry 
dated in October 1968 noted that a psychiatric examination 
prior to discharge had revealed an organic mental disability 
but that the veteran was to be sent back to active duty.  In 
May 1969, the veteran was noted to have had shrapnel in his 
left shoulder.  Dressing was applied and he was given 
medication.  

Subsequently in May 1969 and in January 1971, the veteran 
underwent examinations.  Prior to both examinations, the 
veteran denied any history of painful or "trick" shoulder, 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  Upon each examination, no 
neurologic or psychiatric abnormalities were noted, nor were 
there any abnormalities noted regarding the veteran's left 
shoulder. 

The veteran's Form DD-214 from his first period of service 
indicates that his specialty was unit and organization 
support specialist and that he received, in part, a National 
Defense Service Medal, a Vietnam Service Medal and a Vietnam 
Campaign Medal.  The Form DD-214 from the veteran's second 
period of service indicates that his specialty was 
communications electronics repair part specialist. The 
veteran's Form DD-20 from his first period of service 
indicates that he served as a rifleman in Vietnam between May 
1968 and August 1968 and as an "armorer" from August 1968 
through November 1968, and that he had participated in an 
unnamed campaign.  The veteran's Form DA-20 from his second 
period of service indicates that he had served as a 
communications electronic repair part specialist in the 
United States.  This Form does indicate, however, that the 
veteran had participated in four Vietnam counteroffensive 
campaigns, as well as the 1969 Tet counteroffensive. 

In November 1993, the veteran filed a claim concerning, in 
part, service connection for PTSD.  

The veteran underwent a VA psychiatric evaluation in March 
1994.  The veteran reported experiencing intrusive 
recollections of Vietnam several times every week, involving 
situations such as the first time he experienced combat in 
Vietnam while on guard duty in bunkers.  The veteran reported 
that he had been drafted into the Army in 1967 when he was 
19.  He remained in the Army until his honorable discharge in 
1974.  He reported minor problems but eventually adapted to 
the military and was trained as a supply specialist, 
including weapons repair and communications.  During his one 
year in Vietnam, the veteran primarily performed his duties 
on bases, though sometimes he performed repairs in the field.  
He spent his last four and one half months in Vietnam working 
in hospital security.  He reported "not much" direct combat 
experience, but stated that he did fire his weapon and was 
also fired upon.  He indicated that he "saw some people 
hit," but was unaware if any of his rounds hit the enemy, 
and reported only superficial wounds on one occasion from 
grenade shrapnel.  No treatment was required.  

The veteran reported that his worst experiences in Vietnam 
occurred "downtown" when he was shot at by Vietcong, and 
another occasion in which a "gung ho" officer attempted to 
persuade the veteran to enter an exploding ammunition dump, 
which he declined.  The veteran denied having received any 
unusual awards or honors during his service.  He noted that 
his only stress symptom in Vietnam was that he "did a lot of 
praying," and reported that he had felt "the load off of 
me" when he left Vietnam.   

During his examination, the veteran stated that his unit had 
been stationed in several areas, including LZ English, Qui 
Nhon, An Khe and Phu Bai.  Despite his report of relatively 
light combat experience during the interview, the veteran's 
response to the Combat Exposure Scale produced a score of 29, 
suggesting moderate to heavy combat exposure including being 
under enemy fire more than 6 months, being in danger of death 
or injury "all the time," and being surrounded by the enemy 
26 or more times.  In his conclusion, the VA examiner noted 
that the veteran could not be definitively diagnosed as 
suffering from PTSD at that time, due in part to the lack of 
a clearly traumatic stressor which would have been outside 
the range of usual human experience.  

In May 1994, medical records from the Veterans Administration 
Medical Center (VAMC) in Salisbury, North Carolina.  These 
records reflect treatment for conditions unrelated to the 
veteran's claim concerning service connection for PTSD.  

In July 1994, medical records from the Gaston-Lincoln Mental 
Health Center were associated with the claims file.  These 
records reflect that the veteran underwent psychiatric 
treatment in April and May 1994. 

By a July 1994 rating action, the RO denied service 
connection for PTSD.  

In October 1994, additional medical records from the 
Salisbury VAMC were associated with the claims file.  These 
records indicate that the veteran sought outpatient treatment 
for anxiety disorder and possible PTSD in May 1994, and for 
anxiety in July 1994.

By an October 1995 rating action, the RO determined that new 
and material evidence had not been submitted to "reopen" 
the veteran's claim concerning service connection for PTSD.  

In December 1995, additional medical records from the 
Salisbury VAMC were associated with the claims file.  These 
records reflect that in May 1994, the veteran had been 
referred for psychiatric consultation.  The consulting 
psychiatrist noted that the veteran had served one year in 
Vietnam, as a paratrooper during the Tet offensive.  
Following an examination, the veteran was diagnosed as 
having, in part, rule out PTSD.  

These records also reflect that in July 1994, the veteran was 
treated at the VA's Mental Health Clinic.  The veteran 
reported that while in Vietnam, he had served as a 
paratrooper and later in security duty at a military 
hospital.  In August 1994, the veteran reported that while in 
Vietnam, he was choppered out into the field to fix weapons, 
and would return the same day or two days later.  He would 
thus be forced to stay out in the bush with the infantry. The 
veteran recalled duty with the 173 Airborne Brigade, Bon Son; 
with the 1st Air CAV, LZ English; and with the 76th EVAC, Phu 
Bai. 

In June 1996, medical records from the VAMC in Asheville, 
North Carolina, were associated with the claims file.  These 
records reflect that in August 1995, the veteran was examined 
and noted to have a diagnosis of PTSD.  In April 1996, the 
veteran underwent a consultation at the Mental Health Clinic.  
He reported that he had served with the 173rd Airborne, at 
one time protecting the 76th EVAC hospital in the south.  He 
was later a "fixer" of weapons and as such was flown into 
combat areas to repair weapons.  Sometimes he was not picked 
up for "a couple of days," and was under attack for a lot 
of nights.  He reported seeing people killed and injured.  He 
reported making one combat jump in Vietnam during which 
Americans were killed; these jumps were subsequently 
discontinued.  Following the examination, the diagnostic 
impressions included PTSD.  

The veteran testified before a local hearing officer in 
February 1997.  He stated that whenever a weapon broke down 
in the field in Vietnam, he had to go out and fix it.  The 
helicopter would drop him off and would not come back until 
at least 30 minutes later.  The veteran had to "walk the 
clicks just like everybody else" until the helicopter came 
back.  One time, when he was hit with shrapnel in the 
shoulder, the veteran did not tell his leader.  He just 
pulled it out and kept going.  The veteran further testified 
that when he was with the 173rd, on his first night in 
Vietnam at Cam Ranh Bay, "they shot us on bunker guard."  
The veteran also reported seeing incoming mortar rounds while 
he was with the 173rd .  The veteran was later transferred to 
the 76th Evac Hospital, where he worked on a "dusting crew" 
which helped secure the hospital.  The veteran testified that 
he also helped secure ammunition that came off the ocean from 
the United States, and during this time, "Charlie used to 
mess with us a lot . . . trying to blow it up and everything 
like that."  The veteran also described an incident in which 
the Viet Cong attacked one night while he had a foot locker 
filled with ammunition.  During the ensuing fire fight, the 
veteran apparently pulled the foot locker from the bunker and 
distributed the ammunition to his fellow soldiers.  The 
veteran also saw several bodies laying on the side of the 
road, and experienced a Viet Cong attack after he assisted in 
blowing up old accessories ammunition. 

The Board remanded the veteran's claim for additional 
development in July 1997.

In July 1997, the RO sent a letter to the veteran, asking for 
further details about the stressor incidents he alleged, 
including specific locations, dates, and names of officers 
and fellow soldiers involved.  The veteran did not respond to 
this request for additional information.  

In October 1997, additional medical records from the 
Salisbury VAMC were associated with the claims file.  These 
records reflect, in part, that the veteran sought outpatient 
psychiatric treatment in January, March, August and November 
of 1995. 

In November 1997, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) advised the RO in writing that 
additional information about the veteran's alleged stressors 
would be necessary in order to verify specific incidents.  

In a November 1997 supplemental statement of the case, the RO 
continued to deny service connection for PTSD.  

In June 1998, the Board remanded the veteran's claim again 
for additional development.

Subsequently in June 1998, the RO wrote to the veteran and 
asked for his assistance in obtaining updated psychiatric 
treatment records.  

In June 1998, the veteran submitted a number of private 
medical records, none of which relate to his claim concerning 
PTSD.  

In July 1998, medical records from the VAMC in Asheville were 
associated with the claims file.  These do not specifically 
relate to the veteran's claim concerning service for PTSD.   

In February 1999, the veteran underwent a PTSD examination 
for VA purposes.  It was noted that the claims file was 
reviewed prior to this examination.  The veteran reported 
that during his second period of active duty, his duties and 
experiences during the Vietnam War included "whatever they 
threw at me."  This included guard duty, going out into the 
field and fixing weapons, and serving the last six months as 
part of a "duster group" whose job it was to secure a 
military hospital.  The veteran stated that in the evenings 
he would go up to the mountains and secure ammunition dumps.  
He felt more secure during the second part of his Vietnam 
service because "they had more fire power to fight back."  
He characterized his worst experience during the Vietnam War 
as his initial day when given a weapon and told to fire at 
anything that moved.  He also recalled viewing dead American 
and Vietnamese soldiers, being shot at, and shooting the 
enemy.  

The veteran also reported that he had received a minor 
shrapnel wound toward the end of his tour, when a group of 
American soldiers came across a manmade hole while scouting 
around.  The group threw a grenade into the hole in case 
there might "have been VC in it."  The veteran stated that 
he stood too close to the hole and received a shrapnel wound 
in the shoulder.  The veteran stated that he pulled a piece 
of shrapnel out himself and the wound was cleaned and dressed 
in May 1968.  The veteran brought photos from Vietnam with 
him to the clinical interview and showed a picture of himself 
with what he said was a "Combat Infantry Badge."  The 
veteran could not find in the record where it was issued, but 
he said that a Major in the 173rd Battalion at Headquarters 
gave him this badge in 1968 after he had been in Vietnam for 
"a while."  The veteran stated that he had complained so 
much about being in the field and falling under direct fire 
repairing weapons, that the commander had given him this 
badge.

After examining the veteran and thoroughly reviewing the 
claims file, the examiner included the following text in his 
report:

The psychometric testing, clinical 
interview, observations, and review of c-
file support a diagnosis of Combat-
related PTSD.  The primary question of 
this remand case revolves around the 
establishment of a salient military 
[stressor].  The [veteran] identifies the 
primary [stressor] as that of being in a 
war zone, being shot at, witnessing dead 
and disfigured bodies.  When the 
[veteran] was questioned about his injury 
by shrapnel, the [veteran] does not place 
undue emphasis on this one experience but 
presents this as one [example] of a 
[cumulative] effect of living under daily 
stress of life threatening situations. . 
. . 

Due to the [veteran's] difficulty in 
expressing himself due to his low average 
to borderline intellectual functioning it 
is the suggestion of this examiner that 
if the [veteran's] military stressor 
continues to be in question, that the 
daily reports for the months of service 
from May 28, 1968 to September 1968 
during the first part of his military 
service in Vietnam and from October 28 
through May 1969 be obtained.  This would 
comply with the request from the Dept. of 
the Army that a more limited time frame 
and more specific data be sought.  
 
The examiner concluded by diagnosing the veteran as having 
severe PTSD.  

In a March 1999 supplemental statement of the case, the RO 
continued to deny service connection for PTSD. 


II.  Analysis

Section 5107(a) of title 38, U.S. Code, provides in pertinent 
part: "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has defined a well-
grounded claim as follows: "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In Tirpak v. Derwinski, the Court 
held that to be well grounded a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."  Tirpak, 2 Vet. App. 609, 611 (1992) (quoting 
section 5107(a)).

For a service-connection claim to be well grounded, there 
generally must be (1) medical evidence of current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the in-service injury 
or disease and current disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit, supra); Magana v. Brown, 7 Vet. 
App. 224, 227-28 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Where the determinative issue involves 
either medical etiology (such as with respect to a nexus 
between a current condition and an in-service disease or 
injury) or a medical diagnosis (such as with respect to a 
current disability), competent medical evidence is required 
to fulfill the well-grounded-claim requirement of section 
5107(a) that the claim be "plausible" or "probable", 
Grottveit, supra (quoting Murphy, supra); where the 
determinative issue does not require medical expertise, lay 
testimony may suffice by itself (such as in the recounting of 
symptoms or, in certain circumstances, as to in-service 
incurrence or aggravation of a disease or injury).  

As to a PTSD claim, the Court has held that such a claim is 
well grounded where the veteran "submitted medical evidence 
of a current disability; lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability".  Cohen (Douglas) v. Brown, 
10 Vet. App. 128, 136-37 (1997); see also Caluza, supra. 

In the instant case, the Board concludes that the veteran's 
claim is well grounded.  The veteran has adduced (1) medical 
evidence of a diagnosis of PTSD, concurrent with his claim; 
(2) evidence of in-service incurrence, and (3) a medical 
nexus evidence linking PTSD to his service.  See Cohen, 
supra.

Even though a PTSD claim is well grounded, "eligibility for a 
PTSD service-connection award requires . . . (1) [a] current, 
clear medical diagnosis of PTSD . . . ; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor."  Cohen, 10 Vet. App. at 138. 

Section 1154(b) of Title 38 U.S.C.A. provides a benefit for a 
combat veteran in that it relaxes the evidentiary requirement 
regarding service incurrence, or aggravation, of a disease or 
injury in service.  Once the claim is at the merits 
adjudication stage, the combat-veteran will be found to have 
established sufficient evidence of service incurrence or 
aggravation by his or her own testimony unless there is clear 
and convincing evidence that the disease or injury was not 
incurred or aggravated in service.  The Court has held that 
the "clear and convincing evidence to the contrary" 
provision of section 1154(b) applied only to the service 
incurrence element of a claim, and that it is inapplicable to 
the current disability and nexus elements.  Kessel v. West, 
No. 98-772 (U.S. Vet. App. Sep. 20, 1999).

In June 1999, 38 C.F.R. § 3.304(f) was revised effective 
March 7, 1997 to reflect the decision in the Cohen v. Brown 
case.  

§ 3.304 -- Direct service connection; 
wartime and peacetime. 

(f) Post-traumatic stress disorder. 
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred. If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor. If the evidence 
establishes that the veteran was a 
prisoner-of-war under the provisions of § 
3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (1999).

In the case at bar, a current, clear medical diagnosis of 
PTSD is shown from the February 1999 VA examination.  
Moreover, a VA physician has linked the veteran's shrapnel 
injury (which is verified in the service medical records) as 
one of a number of stressors responsible for his PTSD.  
Finally, the Board finds that the evidence presented fulfills 
the third requirement to establish a claim of service 
connection for PTSD, which is a link between the current 
symptoms and the in-service stressors.  As noted above, the 
VA examiner in February 1999 related the veteran's PTSD to 
Vietnam combat stressors, although there was some concern 
expressed as to whether these stressors had been verified.  
The objective evidence of in-service treatment for a shrapnel 
wound is sufficient to verify at least one of these 
stressors, and therefore, in view of the discussion above, 
the Board finds that the evidence supports the veteran's 
claim.  The evidence demonstrates that all three requirements 
to establish a claim of service connection for PTSD have been 
met.


ORDER

Entitlement to service connection for PTSD is granted.




		
Iris S. Sherman
	Member, Board of Veterans' Appeal


 



